IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOSEPH SMITH,                             : No. 429 EAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
UNITED STATES LIABILITY INSURANCE         :
COMPANY,                                  :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.

     The Motion to Correct/Supplement the Record is GRANTED.